DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11-15, 17-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Diamond (U.S. Pub. No. 2011/0255990).
Regarding claim 1, Diamond discloses a rotor blade for a gas turbine (abstract), comprising; 
a blade airfoil (32) which extends in a radial direction and which has a blade airfoil body having a peripheral wall (shown in fig. 2 the exterior surface) with a pressure-side wall section (48) and a suction-side wall section (46), having a plate-like crown base (40) which is connected to the peripheral wall in the region of the blade tip, and having a rubbing edge (42 and 43 top surfaces shown in fig. 3 and pointed out as 54), 
wherein the peripheral wall and the crown base define a cavity (78) in the blade airfoil body, and 
in the blade airfoil body there are formed cooling ducts (76) which extend from the cavity to cooling fluid outlet openings (62) 
wherein, in the end surface of the rubbing edge, there is formed at least one depression (74) into which at least some of the cooling ducts open such that the cooling fluid outlet openings are completely situated in a base region (shown in fig. 4) of the depression, 
wherein, with respect to the radial direction, the base region of the at least one depression is arranged between the end surface of the rubbing edge and the outer surface of the crown base (shown in fig. 4 the base is at an intermediary location between crown base and the tip of the rubbing edge surface), 
wherein the at least one depression extends as far as an inner side of the rubbing edge so as to form a stepped cross section (stepped cross section shown in fig. 4), and 
wherein, in relation to the radial direction, an inner surface of the rubbing edge is outwardly inclined so as to form a first inclination angle (60e shown in fig. 12 paragraph 18 discloses that fig. 12 generally corresponds to fig. 4), and 
measurement is carried out in a plane which extends in the radial direction and which perpendicularly intersects the rubbing edge, wherein the first inclination angle lies in the range of 0 to 45 (shown in fig. 12), and 
wherein each cooling duct is, in relation to a plane which is perpendicular to the radial direction (shown in fig. 3 is the location of the cross section and as shown in fig. 4 the cooling channels are inclined towards the leading edge), inclined in the direction of the leading edge of the rotor blade, or in the direction of the trailing edge of the rotor blade (leading edge option addressed), so as to form a third and/or a fourth inclination angle, 
wherein the third inclination angle in the direction of the trailing edge of the rotor blade (leading edge option addressed)
the fourth inclination angle in the direction of the leading edge of the rotor blade are each measured in a plane which perpendicularly intersects the measurement plane of the first inclination angle (fig. 12 fits this requirement) and each lie in the range between 30 and 90 (shown in fig. 12), such that, as a result of the arrangement of cooling ducts which is inclined toward the leading edge, their cooling fluid jets are able to be conducted above the tip of the rubbing edge arranged on the suction side, during operation (the cooling fluid is able to be conducted in such a direction in this turbulent flow condition some amount of fluid will move in this direction)
wherein the rubbing edge extends along the peripheral wall and is aligned on the outside with the peripheral wall (the requirement for the peripheral wall is simply everything on the suction side and pressure side.  Since the surface 54 shares an edge with the peripheral wall it is aligned with it) and projects radially above the crown base (shown in fig. 4 the crown base being the tip extending between 46 and 48 there is a portion that projects radially from that base)

    PNG
    media_image1.png
    323
    284
    media_image1.png
    Greyscale

Figure 1 – Taken from fig. 4 of the Hu citation
Regarding claim 4 which depends from claim 1, Diamond discloses the first inclination angle is less than 30 (greater option addressed) and/or greater than 10 (shown in fig. 12).   
Regarding claim 5 which depends from claim 1, Diamond discloses wherein a step corner of the cross section, is rounded (shown in fig. 12 the step to go from the base to the depression is rounded).  
Regarding claim 6 which depends from claim 5, Diamond discloses wherein, in the region of the at least one depression, the end surface of the rubbing edge has a width which is less than the thickness of the peripheral wall of the blade airfoil body in the region of the at least one depression (shown in fig. 12).  
Regarding claim 7 which depends from claim 5, Diamond discloses in the region of the at least one depression, the end surface of the rubbing edge has a width which is less than the width of the base region of the at least one depression (shown in fig. 12).  
Regarding claim 8 which depends from claim 5, Diamond discloses in the region of the at least one depression, the end surface of the rubbing edge and the base region of the depression have, in combination, a width which is approximately equal to the thickness of the peripheral wall of the blade airfoil body in the region of the at least one depression (shown in fig. 12 is that these widths in combination are “approximately” equal).  
Regarding claim 11 which depends from claim 1, Diamond discloses in the region of the depression, the peripheral wall narrows in the direction of the crown base in favor of the cavity (shown in fig. 12 from the depression towards the cavity the wall does narrow), wherein the thickness of the peripheral wall is reduced from an initial thickness to a narrowed thickness which is at least half as large as the initial thickness.  
Regarding claim 12 which depends from claim 1, Diamond discloses the at least one depression is provided only in a section of the rubbing edge which projects from the suction-side wall section of the peripheral wall (paragraph 52 discloses that the various embodiments can be used in combination and so fig. 6 would be combined with fig. 12 to satisfy this limitation).  
Regarding claim 13 which depends from claim 1, Diamond discloses precisely one depression is provided (shown in fig. 12).
Regarding claim 14 which depends from claim 1, Diamond discloses there is provided a plurality of depressions which are arranged mutually adjacently in the peripheral direction, into each of which some of the cooling ducts open (paragraph 52 discloses that the various embodiments can be used in combination and so fig. 6 would be combined with fig. 12 to satisfy this limitation).
Regarding claim 15 which depends from claim 1, Diamond discloses in the at least one depression, the cooling fluid outlet openings are, in the peripheral direction, arranged mutually adjacently and spaced apart from one another (shown in fig. 3).  
Regarding claim 18 which depends from claim 16, Diamond discloses the cooling ducts are formed as bores (this product by process limitation is addressed by showing the product which is depicted in the figures).  
Regarding claim 19 which depends from claim 1, Diamond discloses in relation to the radial direction, the cooling ducts are inclined so as to form a second inclination angle, wherein the second inclination angles of the cooling ducts, which angles are each measured in a plane which extends in the radial direction and which perpendicularly intersects the rubbing edge, are equal or approximately equal to the first inclination angle of the inner surface of the rubbing edge (shown in fig. 12 they are “approximately” equal).  
Regarding claim 20 which depends from claim 16, Diamond discloses the third and/or fourth inclination angle are/is less than 80 (shown in fig. 12).  
Regarding claim 21 which depends from claim 1, Diamond discloses a transition region between an inner surface of the rubbing edge and the outer surface of the crown base is rounded (shown in fig. 12)
Regarding claim 22 which depends from claim 1, Diamond discloses the blade airfoil body is produced by casting or in a generative process, by means of 3D printing (This is a product by process limitation addressed by showing the finished product which is shown in the figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (U.S. Pub. No. 2011/0255990).
Regarding claim 2 which depends from claim 1, Diamond discloses wherein the base region is formed as a planar base surface which, in relation to the end surface, has a depth which lies in the range of 0.5 mm to 4.5 mm (paragraph 52 discloses any size can be used as a matter of design choice).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the depth of the base surface to be in the range of .5 mm to 4.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This being the only measurement and the figures providing the general size of the device, depending on the overall size of the turbine, this range of depth would be a faithful reproduction of what is depicted in the reference which is disclosed as possible based on the disclosure of paragraph 52.
Regarding claim 3 which depends from claim 1, Diamond discloses with respect to the radial direction, the rubbing edge has, in relation to the outer surface of the crown base, an overall height (h) which lies in the range of 1 mm to 10 mm (paragraph 52 discloses any size can be used as a matter of design choice).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the height of the rubbing edge to be in the range of 1 mm to 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This being the only measurement and the figures providing the general size of the device, depending on the overall size of the turbine, this range of depth would be a faithful reproduction of what is depicted in the reference which is disclosed as possible based on the disclosure of paragraph 52.
Regarding claim 16 which depends from claim 1, Diamond discloses each cooling duct extends rectilinearly (circular option addressed) and/or has a circular cross section (shown in fig. 3) with a diameter which lies in the range of 0.25 mm to 2 mm (paragraph 52 discloses any size can be used as a matter of design choice).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cooling holes have a diameter in the range of .25mm to 2mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This being the only measurement and the figures providing the general size of the device depending on the overall size of the turbine this range of diameter would be a faithful reproduction of what is depicted in the reference.

Claims 9, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (U.S. Pub. No. 2011/0255990) as applied to claim 1 above, further in view of Kercher (U.S. Pat. No. 6,224,336).
Regarding claim 9 which depends from claim 1, Diamond does not discloses 
the depression in the end surface of the rubbing edge is formed as a groove, with an outer end-surface section and an inner end-surface section being left in the process.  (although diamond does discloses an outer end surface)
Kercher, which also deals in airfoils, teaches the depression in the end surface of the rubbing edge is formed as a groove (50 is disclosed as a slot where cooling channels 54 are formed), with an outer end-surface section (44) and an inner end-surface section (46) being left in the process.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Diamond with the groove of Kercher because this allows for the cooling fluid to be fed with cooling air which produces a “substantially continuous film along the length of the slot” (col. 3, lines 34-37).
Regarding claim 10 which depends from claim 9, Diamond discloses in the region of the depression, the width of the outer end-surface section and the width of the inner end-surface section of the rubbing edge each lie in the range of 0.5 mm to 5 mm, wherein the ratio between the outer width and the inner width lies in the range between 0.7 and 1.3 (paragraph 52 discloses any size can be used as a matter of design choice).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the height of the rubbing edge to be in the range of 1 mm to 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  This being the only measurement and the figures providing the general size of the device, depending on the overall size of the turbine, this range of depth would be a faithful reproduction of what is depicted in the reference which is disclosed as possible based on the disclosure of paragraph 52.
Regarding claim 17 which depends from claim 1, Diamond does not disclose
 the cooling ducts are widened in the region of the cooling fluid outlet openings.
Kercher, which also deals in airfoils, teaches the cooling ducts are widened in the region of the cooling fluid outlet openings (54 are the cooling holes that widen at the outlet).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Diamond with the widened outlets of Kercher because this diffuses the air into the slot (col. 3, lines 52-53).

Response to Arguments
Applicant's arguments filed 02/24/21 have been fully considered but they are not persuasive.  Applicant argues on pages 2 and 3 for the amendments made to the claims which have been addressed above with comments and an annotated figure.  Critical to further amendments would be what is the crown base since it can be taken not as the width of the air foil (between 46 and 48 of Diamond) but instead as the width of the tip wall which starts where 78 of diamond ends, which is how the specification of this application in paragraph 7 defines the crown base.  If that is the base than the entire projection of diamond extends radially, not just a portion as addressed above.  Since the definition in the specification of this application states it is the piece that closes off the hollow air foil at the tip and diamonds tip seems to be a single piece construction making the entire sealing structure the crown base.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GONZALO LAGUARDA/Examiner, Art Unit 3747